In a paternity proceed*715ing and a related child custody proceeding pursuant to Family Court Act articles 5 and 6, respectively, the petitioner appeals from an order of the Family Court, Kings County (Hepner, J.), dated February 28, 2008, which transferred her petition to vacate an acknowledgment of paternity to the General Court of Justice of the State of North Carolina.
Ordered that the order is affirmed, without costs or disbursements.
After communicating with the General Court of Justice of the State of North Carolina (hereinafter the North Carolina court), the Family Court, Kings County, properly transferred to the North Carolina court the petition to vacate an acknowledgment of paternity (see Domestic Relations Law § 76-e [2]; cf. Matter of Williams v Taylor, 20 AD3d 484 [2005]). The State of North Carolina, where a custody dispute between the parties was pending, was the child’s home state and, thus, the North Carolina court had jurisdiction substantially in conformity with the Uniform Child Custody Jurisdiction and Enforcement Act, which is codified in Domestic Relations Law article 5-A (see Domestic Relations Law § 76-e [1]; § 76 [1] [a]; § 75-a [7]). Mastro, J.P., Covello, Dickerson and Leventhal, JJ., concur.